ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Independent claim 21 is inventively distinguished from the claims of the parent patent (US 10,810,869 B2).  In particular, and at least the present invention is for a method as opposed to a system, and wherein the method requires that data records be transmitted with an instrument identification that identifies the robotic optical particle counter as a robotic device.
No cited or discovered prior art anticipates each and every limitation of independent claim 21.
The closest discovered prior art includes:
Niemeyer (US 2013/0038470 A1): Niemeyer discloses a system and method of operation for monitoring multiple climate parameters at multiple locations and transmitting the monitored data to a network for on-line analysis and dissemination, and teaches all features and limitations of the independent claim, except: (a) that the particulate sensor is an optical particle counter to measure a number of airborne particles passing through a beam of light, (b) that a communicated sensor record includes at least: date, time stamp, location coordinate data, sensor (particle count) data and an instrument or sensor identifier and which specifically identifies the sensor as a robotic device, (c) periodic presentation of aggregated data as a map, or (d) at least one mobile sensor comprising a robotic optical particle counter having a controller 
Arnott (US 2018/0010935 A1): Arnott discloses a system and method for identifying and calibrating a sensor, and specifically: (b) that the sensors are configured to output measured sensor data, and including location, time, date, and a sensor identifier.
LeBoeuf (US 2008/0146892 A1): LeBoeuf discloses analogous environmental monitoring systems and methods, and particularly: (a) that a portable unit may comprise an optical particle counter for monitoring the count, size, identification and concentration the optical counter using a light beam from an LED point source to measure light scattered from a particle to both count and assess the size of the particle, and: (c) that aggregated data from a plurality of sensor devices may be displayed on a map according to time and location.
Shalat (US 2010/0030382 A1): Shalat discloses an inhalable particulate environmental robotic sensor and method in which the particle counter is mounted on an autonomous robotic platform for which operation may be controlled and/or programmed by a remote computer device to transverse a desired area.
Raffa (US 2016/0378109 A1): Raffa a personal sensory drone system and method comprising a networked swarm of drowns, which, in various embodiments may count and identify airborne particular matter [Para. 0064].
These or other references, therefore, individually teach or suggest all of the features and limitations of independent claim 21, except for specific 
Dependent claims 23-28 are allowable, at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684